Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Applications CN 2018 11260525.3 filed on 10/26/18.  It is noted that Applicant has filed not a certified copy of the application.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MENZEL, Pub. No:  US 2019-0094861; HARRIS, Pub. No:  US 2017-0359515; CRANFILL, Pub. No.: US 2011-0249073; LIU, Pub. No.: US 2018-0302564; DVIR, Pub. No.: US 2019-0073534) does not teach nor suggest in detail the limitations: 
“An image processing method for an aerial camera, comprising: receiving first image data and second image data, the first image data being image data from a high-resolution visible light lens and the second image data being infrared data from an infrared thermal imaging lens; cutting a target region from the first image data; displaying the target region in a first picture and displaying the second image data in a second picture respectively; superimposing the first picture and the second picture to generate a picture-in-picture image; receiving third image data and displaying the third 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MENZEL does not teach or suggest in detail receiving first and second image data that includes data from a high-resolution visible light lens and an infrared thermal imaging lens, respectfully. The prior art does not include displaying the target region in a first picture and displaying the second image data in a second picture respectively, or include receiving and displaying third image data, the third image data being image data from a wide-angle lens.  Finally, the prior art is silent as to superimposing the third picture on the first picture to generate a picture-in-picture image comprising the first picture, the second picture and the third picture as amended by the Applicant.  
MENZEL only teaches an image processing method for an aerial camera that receives first and second image data, the first image data being image data from a visible light lens and the second image data being infrared data from an infrared thermal imaging lens as well as teaching cutting a target region from the first image data and superimposing the first picture and the second picture to generate a picture-in-picture image.  The closest NPL prior art from an update search YAHYANEJAD (YAHYANEJAD “Lens distortion correction for thermal cameras to improve aerial imaging with small-scale UAVs”, 2011) only discloses UAVs capable of thermal imaging 
Whereas, as stated above, Applicant’s claimed invention includes receiving first and second image data that includes data from a high-resolution visible light lens and an infrared thermal imaging lens, respectfully. The claims recite displaying the target region in a first picture and displaying the second image data in a second picture respectively, as well as include receiving and displaying third image data, the third image data being image data from a wide-angle lens.  Finally, invention claims superimposing the third picture on the first picture to generate a picture-in-picture image comprising the first picture, the second picture and the third picture. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-8, 16-30 are allowed.  
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481